ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on August 13, 2021 has placed the application in condition for allowance.  Claims 1-11 are allowed.
	The claimed invention introduces a server and its method for providing a cloud print service.  The server receives a print job that is to be transmitted to a printing apparatus from an external apparatus and registers in the cloud print service printer objects having function of managing a job and transmitting the job to a real printer.  It transmits a registration request to register the printer objects registered in the cloud print service as a cloud printer to be used by a second cloud print services.  When the cloud printer is registered in the second cloud print service based on the registration request, the server transmits printer’s ability information corresponding to the registered cloud printer.  The ability information includes information indicating that a print job including contents data in a first format is receivable and information indicating that a print job’s content data having a format different from the first format is also receivable without converting the content data into the first format.
The cited references do not teach when the cloud printer is registered in the second cloud print service based on the registration request, the server transmits printer’s ability information corresponding to the registered cloud printer whereas the ability information includes information indicating that a print job including contents data in a first format is receivable and information indicating that a print job’s content data having a format different from the first format is also receivable without converting the content data into the first format.
The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1 and 10 includes: “transmitting, in a case where the cloud printer is registered in the second cloud print service based on the registration request, ability information about a printing apparatus corresponding to the registered cloud printer, wherein the ability information includes first information indicating that a print job including contents data in a first format is receivable, and second information indicating that a print job including contents data in a predetermined format different from the first format is receivable without converting the contents data into the first format.” 
The remaining dependent claims 2-9 and 11 are allowed due to their corresponding dependencies to the independent claim 1.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674